UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED:MAY 31, 2009 Commission File Number001-12810 Hi-Shear Technology Corporation Delaware 22-2535743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24225 Garnier Street, Torrance, CA90505-5355 (310) 784-2100 (Address of principal executive offices) (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: COMMON STOCK NYSE Amex (Title of each class) (Name of each exchange on which registered) Securities registered under Section 12(g) of the Exchange Act: (Title of each class) NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. [] Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No[ ] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No[ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.( X ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer, or a smaller reporting company. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[X] The aggregate value of the Company's Common Stock held by non-affiliates of the Company was approximately $17,501,945 as of November 30, 2008, based upon the closing sale price on the New York Stock Exchange Amex Equities on that date at which the stock was last sold. There were approximately 6,832,416 shares of the Company's Common Stock issued and outstanding as of July 22, 2009. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Company’s Proxy Statement filed with the U.S.Securities and Exchange Commission, or SEC, on September 9, 2009, pursuant to Rule14a-6 under the Securities Exchange Act of 1934, as amended, in connection with the Company’s 2009 Annual Meeting of Stockholders are incorporated by reference in PartIII, Items9-14 of this Annual Report on Form10-K. EXPLANATORY NOTE The Company is filing this Amendment No. 1 (the “Amendment”) to its Annual Report on Form 10-K for the year ended May 31, 2009, as filed with the Securities and Exchange Commission on August 5. 2009 (the “Form10-K”), to amend Item 8 of Part II and Item 15 of Part IV of the Form 10-K to provide the following, which were inadvertently omitted from the Form 10-K: (1) the audited balance sheet for May 31, 2008 and the related footnote disclosures (which had been previously filed with the Company’s Form 10-KSB for the year ended May 31, 2008), and (2) certain exhibits.A revised audit report of the Company’s independent registered public accounting firm, Raimondo Pettit Group, is also included in the Amendment.Except as otherwise contained herein, the information in the Form 10-K remains unchanged. HI-SHEAR TECHNOLOGY CORPORATION INDEX TO FORM 10-K/A For the Year Ended May31, 2009 Page ITEM 8. Financial Statements and Supplementary Data 1 ITEM 15. Exhibits and Financial Statement Schedules 25 Signatures 26 EX-3.1 EX-3.2 EX-4.1 EX-10.1.1 EX-10.1.2 EX-10.3.4 EX-10.6.4.2 EX-23.1 EX-31.1 EX-31.2 EX-32.1 EX-32.2 ITEM 8. Financial Statements and Supplementary Data INDEX TO FINANCIAL STATEMENTS Page Independent Auditors' Report 2 Balance Sheet 3 Statements of Operations 4 Statements of Stockholders' Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 - 24 1 Raimondo Pettit Group A PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS CERTIFIED PUBLIC ACCOUNTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Hi-Shear Technology Corporation We have audited the accompanying balance sheet of Hi-Shear Technology Corporation as of May 31, 2009 and 2008, and the related statements of operations, stockholders’ equity, and cash flows for the years ended May 31, 2009 and 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Hi-Shear Technology Corporation as of May 31, 2009 and 2008 and the results of its operations and its cash flows for each of the two year periods then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Raimondo Pettit Group Torrance, California August 3, 2009 2 HI-SHEAR TECHNOLOGY CORPORATION BALANCE SHEET May 31, ASSETS: Current Assets: Cash and cash equivalents $ $ Accounts receivable, net (Note 4) Inventories, net (Note 5) Deferred income taxes (Note 12) Prepaid expenses and other current assets Total current assets $ $ Land (Note 7) Equipment, net (Note 6) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current Liabilities: Trade accounts payable Accrued liabilities (Note 9) Deferred revenue (Note 10) Current portion of obligations under capital leases (Note 11) Total current liabilities $ $ Deferred income taxes (Note 12) Obligation under capital leases (less current portion) (Note 11) Total liabilities $ $ Commitments and Contingencies (Notes 8, 13 and 16) Stockholders' Equity Preferred stock, $1.00 par value; 500,000 shares authorized;no shares issued 0 0 Common stock, $.001 par value - 25,000,000 shares authorized; 6,832,416 and 6,817,541 atMay 31, 2009 and May 31, 2008 respectively Additional paid-in capital Retained earnings Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ See Notes to Financial Statements. 3 HI-SHEAR TECHNOLOGY CORPORATION STATEMENTS OF OPERATIONS Year Ended May 31, Revenues $ $ Cost of Revenues Gross Margin Selling, General and Administrative Expenses Operating Income Interest Income (Expense), Net Income before Income Tax Expense Income Tax Expense Net Income $ $ Earnings per Common Share - Basic $ $ Earnings per Common Share - Diluted $ $ Weighted # Common Shares Outstanding: Basic Diluted See Notes to Financial Statements. 4 HI-SHEAR TECHNOLOGY CORPORATION STATEMENTS OF STOCKHOLDERS' EQUITY Years Ended May 31, 2009 and 2008 Additional Total Common Stock Paid-In Retained Stockholders' Shares Amount Capital Earnings Equity Balance, May 31, 2007 $ $ $ Stock based compensation Stock options exercised Dividend Net Income Balance, May 31, 2008 Stock based compensation Stock options exercised Dividend Net Income Balance May 31, 2009 $ $ $ See Notes to Financial Statements. 5 HI-SHEAR TECHNOLOGY CORPORATION STATEMENTS OF CASH FLOWS Year Ended May 31, Cash Flows From Operating Activities Netincome $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on disposition of inventory Accrued losses on uncompleted contracts Provision for inventory reserves Reversal of accrued settlement amount Deferred income taxes, net Stock based compensation Changes in assets and liabilities: Accounts receivable Inventories Prepaid expenses and other assets Trade accounts payable Accrued liabilities Deferred revenue Net cash provided by operating activities Cash Flows From Investing Activities Purchase of equipment Net cash used in investing activities Cash Flows from Financing Activities Proceeds from stock options exercised Payment of stock dividends Payment on capital lease obligations Net cash provided by (used in) financing activities Net increase in cash Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest Cash paid for taxes Non-cash investing and financing activities Stock based compensation See Notes to Financial Statements. 6 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 1.Nature of Business and Significant Accounting Policies Nature of Business: Hi-Shear Technology Corporation designs and manufactures power cartridges, separation devices, electronic firing units and other special components used by the worldwide aerospace industry, the military and the National Aeronautics and Space Administration (NASA). The Company’s aerospace products are procured under both long and short-term contracts with numerous aerospace contractors, subcontractors and agencies of the United States Government.The Company is dependent on the continuation of the satellite industry and government sponsored military and aerospace programs in order to maintain its revenues. A Summary of the Company's Significant Accounting Policies is as follows: Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of both assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates and assumptions made by management are used for, but not limited to, the realization of claims receivable and certain inventories, costs to complete contracts, and the carrying value of long-lived assets.Actual results could differ from those estimates, and such changes could be material. Revenue Recognition: The Company's revenues are derived principally from fixed-price contracts that are accounted for on the percentage-of-completion method.Revenues for those contracts are calculated on the basis of the relationship between costs incurred and total estimated costs to complete the contracts (cost-to-cost type of percentage-of-completion method of accounting). Provisions for estimated total contract losses on uncompleted contracts are made in the period in which such losses are determined.Amounts representing contract change orders are included in revenues only when the amounts can reliably be estimated and realization is probable.Changes in estimates of revenues, costs and profits are recognized in the period such changes are made. The Company submits claims for cost reimbursement related to contract requirement changes not yet incorporated into its contract or other contract costs in negotiation.These claims for reimbursement result from changes to specifications, additional work required to be performed by the Company to satisfy customer requests beyond contract scope, failure of customer designed components, and adjustments to contract pricing due to the customer reducing unit quantities. Claims receivable are recorded to the extent of costs incurred, and when, in management's opinion, it is probable that the claim will be collected in full and the amount of the claim can be reasonably estimated. 7 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 1.Nature of Business and Significant Accounting Policies (continued) Accounts Receivable: Included are amounts billed and currently due from customers under all types of contracts, plus amounts earned but unbilled on long-term contracts accounted for under the cost-to-cost type of percentage-of-completion method of accounting. The Company evaluates all outstanding billed accounts receivable to assess the potential need for an allowance for doubtful accounts. In that assessment, the Company considers the financial condition of its customers and the legal and contractual bases underlying the accounts receivable. Inventories: Inventories are composed of raw materials and component parts, work-in-process, and finished goods available for sale. Raw materials and component parts consist of purchased and manufactured parts that are not allocated to an existing production job and are expected to be utilized in anticipated future customer contracts. Work-in-process consists of costs incurred for non-contract jobs in process for manufacturing components and sub-assemblies that do not relate to existing production contracts, but are built in anticipation of future customer contracts. Finished goods consist of completed manufactured products to fulfill future anticipated customer contracts. Inventory costs for component parts, work-in-process and finished goods include costs for material, direct labor, sub-contracting for manufacturing processes and testing, and manufacturing and engineering overhead. Selling, general and administrative costs are not included in inventory, and are charged to expense as incurred. In accordance with industry practice, inventories are classified as a current asset, and include items that may be allocated to contracts that will not be completed within twelve months. Inventory is valued at the lower of cost or estimated market value, and is determined on a “first-in, first-out” basis. Equipment: Equipment is recorded at cost.The Company also capitalizes certain material and labor incurred in connection with the construction of assets.Depreciation and amortization are charged against income using the straight-line method over the estimated useful service lives of the related assets.The principal lives used in determining depreciation and amortization rates are as follows:machinery and equipment, 3 to 10 years; autos, 5 years; tooling, 3 years; furniture and fixtures, 5 to 10 years. Land: Investment in land is recorded at the lower of cost or net realizable value. Impairment on Long-Lived Assets: The Company records impairment losses on long-lived assets used in operations when events and circumstances indicate that the assets might be impaired and the undiscounted cash flows estimated to be generated by those assets are less than the carrying amounts of those assets.Assets deemed impaired are recorded to the lower of carrying value or fair value. 8 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 1. Nature of Business and Significant Accounting Policies (continued) Income Taxes: Deferred income taxes are provided using the liability method whereby deferred income tax assets are recognized for deductible temporary differences and operating loss carry forwards and deferred income tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred income tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred income tax assets will not be realized.Deferred income tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. In June 2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FAS 109, Accounting for Income Taxes” (“FIN 48”), to create a single model to address accounting for uncertainty in tax positions. FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on deregulation, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December15, 2006. The Company adopted the provisions of FIN 48 on June 1, 2007. The adoption of FIN 48 did not have a significant effect on the Company’s financial position and results of operations for the year ended May 31, 2009. Further, the Company is currently under audit by the Internal Revenue Service. The Company’s management has considered the various tax positions subject to examination in accordance with FIN 48, and as a result, the Company’s management does not anticipate any material adjustments that may arise as the result of the examination. Accordingly, no adjustments have been made to the accompanying financial statements. Earnings Per Share: Earnings per share (EPS) are computed as net income divided by the weighted-average number of common shares outstanding for the period.EPS assuming dilution reflects the potential dilution that could occur from common shares issuable through stock options and grants.The dilutive effect from outstanding options for fiscal years 2009 and 2008 did not change earnings per share. The following is a reconciliation of the numerators and denominators used to calculate earnings per common share, as presented in the statements of operations: Year Ended May 31, Earnings per common share - basic: Numerator: earnings available for common Stockholder $ $ Denominator: weighted average shares - basic Earnings per common share - basic $ $ Earnings per common share - diluted: Numerator: earnings available for common Stockholder $ $ Denominator: weighted average shares - diluted Earnings per common share - diluted $ $ Calculation of weighted average common share - diluted: Weighted Average # Common Shares Outstanding During the Period Effect of Dilutive Securities Options Weighted # Common Shares and Dilutive Potential Common Stock used in Diluted EPS Antidilutive shares not included in above calculation because the option price is less than the weighted average 12-month price Stock options outstanding 0 9 Note 1. Nature of Business and Significant Accounting Policies (continued) Cash and Cash Equivalents: For purposes of reporting cash flows, the Company considers all highly liquid debt instruments purchased with a maturity date of three months or less to be cash equivalents. The Company does not have cash on deposit with its bank that exceeds the insurance limits of the FDIC due to “passbook” increases to insured limits now at $250 million. Stock-Based Compensation: The Company accounts for stock-based employee and non employee transactions under the requirements of SFAS No. 123R "Share Based Payment" which requires compensation to be recorded based on the fair value of the securities issued or the services received, whichever is more reliably measurable. The Company uses the Black-Scholes option-pricing model to calculate the fair value of the stock options.The fair value of grants is determined by published market values at the date of grant.The adoption of SFAS 123R resulted in additional stock-based compensation of $227,000 for the year ended May 31, 2009 and $110,000 for the year ended May 31, 2008. New Accounting Pronouncements: In September 2006, the FASB issued Statement of Financial Accounting Standard 157 (SFAS 157), Fair Value Measurements. SFAS 157 addresses how companies should measure fair value when required to use a fair value measure for recognition or disclosure purposes under generally accepted accounting principles (GAAP). As a result of SFAS 157, a common definition exists of fair value to be used throughout GAAP. The FASB believes that the new standard will make the measurement of fair value more consistent and comparable and improve disclosures about those measures. This statement does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. SFAS 157 is effective for fiscal years beginning after November 15, 2007. In February 2008, the FASB issued Staff Position (FSP) FAS 157-2, Effective Date of FASB Statement No.157, which delays the effective date of SFAS No.157 to fiscal years beginning after November 15, 2008 for all nonfinancial assets and nonfinancial liabilities (except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis or at least annually). In April 2009, the FASB issued FSP FAS 157-4 “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.” This FSP provides additional guidance for estimating fair value in accordance with FASB Statement No. 157, Fair Value Measurements, when the volume and level of activity for the asset or liability have significantly decreased. The adoption of SFAS 157 did not have a material impact on the Company's financial position, results of operations or cash flows as a result of the adoption of SFAS 157. In September, 2006, the FASB issued Statement of Financial Accounting Standard 159 (SFAS 159), The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No.115. SFAS 159 is effective for fiscal years beginning after November, 15, 2007. SFAS No.159 provides the irrevocable option to elect fair value for the initial and subsequent measurement for certain financial assets and liabilities on a contract-by-contract basis with the difference between the carrying value before election of the fair value option and the fair value recorded upon election as an adjustment to beginning retained earnings. The adoption of SFAS 159 did not have a material impact on the Company’s financial position, results of operations or cash flow. In May 2009, the FASB issued SFAS 165, Subsequent Events(SFAS 165) which establishesgeneralstandards for accounting for and disclosure of events that occur after the balance sheet date but before financialstatement are issued or available to be issued. In particular,SFAS 165 sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognizeevents or transactionsoccurring after the balance sheet date in its financialstatements'and thedisclosuresthat an entityshouldmake about events ortransactions thatoccurredafter thebalancesheetdate.SFAS 165 is effective for interim and annual periods ending after June 15, 2009. The Company is currentlyreviewing the effect,if any; the proposed guidance will have on its financial statements. 10 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 2.Fourth Quarter Adjustments The only material fourth quarter adjustment was the reversal of the legal accrual from fiscal year 2008 discussed in Note 13. Note 3.Major Customers and Supplier Concentration The Company derives a major portion of its revenues directly from sales to certain large companies that have operations associated with satellite, launch vehicle and/or government defense contracts, as well as directly from departments and agencies of the United States Government. Sales to these major customers, which provided revenues during fiscal year 2009 in excess of 10% of total revenues, consist of the following: Lockheed Martin 39% 39% United States Government (Including NASA) 14% 19% Boeing 2% 13% At May 31, 2009, billed and unpaid accounts receivable included totals of $840,000, or 30% of total billed and unpaid accounts receivable, due from Lockheed Martin companies and $435,000, or 16% of total billed and unpaid accounts receivable, due from the U.S. Government entities. There were no outstanding billings to Boeing at fiscal year end 2009. At May 31, 2008, billed and unpaid accounts receivable included totals of $3,237,000, or 40% of total billed and unpaid accounts receivable, due from Lockheed Martin companies, $1,648,000, or 20% of total billed and unpaid accounts receivable, due from the U.S. Government entities, and $588,000 or 7% of total billed and unpaid accounts receivable, due from Boeing, respectively. 11 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 4.Accounts Receivable Billed and unpaid receivables at May 31 $ $ Billed receivables for fiscal year Collected receivables for fiscal year Receivable forgiven as part of litigation settlement 0 Billed and unpaid receivables at May 31 Unbilled receivables at May 31: Unbilled receivables on contracts in process Accrued losses on uncompleted contracts Unbilled receivables on completed contracts Total gross accounts receivable at May 31 Allowance for doubtful accounts 0 0 Total net accounts receivable at May 31 $ $ Accounts receivable consists of billed and unbilled amounts due from the United States Government, prime and subcontractors under long-term contracts. Billed and unbilled accounts receivables at May 31, 2009 were $2,769,000and $7,977,000, respectively; billed and unbilled accounts receivable at May 31, 2008 were $8,111,000 and $6,363,000 respectively. The billed accounts receivable balance at the end of fiscal year 2008 included $58,000 for damages awarded to the Company by the jury of a concluded trial of the Company’s lawsuit against the United Space Alliance, LLP for alleged breaches of contracts.As part of the settlement with United Space Alliance (described in Note 13), the Company agreed to waive collection of this outstanding balance as a result of said agreement; this entry was removed as an element of billed receivables at May 31, 2009. The Company submits claims for cost reimbursement related to contract requirement changes not yet incorporated into its contract or other contract costs in negotiation. As of May 31, 2008, the Company had incurred additional costs outside of the original scope of two contracts which were recorded as claims. Included in revenue for the year ended May 31, 2008 was $469,000 related to these claims, which was classified as a current unbilled receivable. During fiscal year 2009, final contract negotiations resulted in actual price modifications of $428,400. There were no outstanding claims as of May 31, 2009. 12 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 4.Accounts Receivable (continued) Unbilled receivables include revenues recognized from fixed priced contracts under the percentage-of-completion method, but in advance of completing billable events for which invoices are submitted to customers. The total costs and earnings recognized from inception-to-date on contracts in process at May 31, 2009 and 2008 are as follows: Total Contracts in process $ $ Total costs incurred $ $ Add estimated earnings Total revenue recognized Less amounts billed $ $ Unbilled receivables on contracts in process $ $ Deferred revenue on contracts in process $ $ Because of the large amount of contracts in process at any point in time, changes in estimates to complete can have a significant impact on the profitability of the Company. Management estimates that each 1% change in the total estimated costs to complete the contracts in process at May 31, 2009 and 2008 would change both the recognized revenue and earnings by approximately $79,000 and $113,000 respectively. During the fiscal years 2009 and 2008, the Company generated revenues of approximately $2,099,000 and $2,785,000, respectively, from sources outside of the United States. Note 5.Inventories Raw materials and component parts $ $ Work-in-process Finished goods Less inventory reserves Total net inventory $ $ Included in inventories recorded and maintained by the Company are purchased and manufactured component parts and finished goods that relate to previously completed contracts. The Company’s management periodically assesses the likelihood that those inventory items will be used in future contracts, since many of the Company’s past contracts relate to on-going programs, for which it will be awarded similar contracts. The current method utilized in management’s assessment is to evaluate items in the inventories and assess current or future contract requirements which may use inventory parts.A reserve is established based on said analysis.Since the inventory reserve methodology is subjective, and subject to changes in estimates based upon updated information, changes in those estimates can be substantial. 13 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 6.Equipment Machinery and equipment $ $ Office equipment and furniture Leasehold improvements Production and test tooling Automobiles/delivery vehicle Projects in process Less accumulated depreciation and amortization Total net equipment $ $ For fiscal years 2009 and 2008, the Company capitalized costs amounting to $113,000 and $21,000 respectively that were incurred in the purchase or manufacture of production and test tooling related primarily to new products designed and qualified for production by the Company during fiscal years 2009 and 2008. Each tool, for which costs are capitalized, is expected to be used repeatedly in the production or test of similar parts for multiple orders over an extended period of time of at least three years. Accordingly, capitalized tooling costs are depreciated on a straight-line basis over three years. Included in automobiles is $165,000 in capital leases, which is reduced by accumulated depreciation of $101,000 at May 31, 2009.Included in automobiles is $164,000 in capital leases, which is reduced by accumulated depreciation of $89,000 at May 31, 2008. Note 7.Land The Company owns twelve acres of land located in the Santa Clarita Business Park in Santa Clarita, California, on which it has several buildings that it uses for storage and blending of pyrotechnic powders utilized in many of its manufactured products. Note 8.Bank Line of Credit and Notes Payable The Company has a business loan agreement with a bank for the purpose of obtaining a revolving line of credit and term loans. Borrowings under this business loan agreement are collateralized by the Company's assets. At May 31, 2009 and May 2008, and throughout fiscal year 2009 and 2008, the Company did not have outstanding balances on the revolving line of credit. The revolving line of credit, under which the Company can borrow up to a maximum limit of $5,000,000, is set to mature on December 15, 2009. Outstanding balances under the line of credit bear interest based on prime less .25% (3.00% at May 31, 2009 and 4.75% at May 31, 2008) or at the Company's option LIBOR plus 2% (3.22% at May 31, 2009 and 4.9% at May 31, 2008). The Company’s $1,000,000 equipment letter of credit matured March 2, 2009 and was not renewed. The business loan agreement contains various financial covenants that have not been modified during the fiscal year.At May 31, 2009 and May 31, 2008, the Company was compliant with all of the financial covenants. 14 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 9.Accrued Current Liabilities As of May 31 for each year shown, accrued current liabilities consist of the following: Accrued vacation $ $ Accrued salaries, wages and bonus Deferred compensation Accrued commissions Accrued facilities rent Accrued professional fees Accrued Alliance litigation costs Accrued income taxes Miscellaneous Total accrued current liabilities $ $ Note 10.Deferred Revenue Deferred revenue is composed of amounts billed to customers in excess of revenues earned and recognized on the related contracts at the end of a financial period. As the Company continues to perform work on those contracts in process, revenue is earned and “deferred revenue” on the balance sheet is reclassified to earned “revenue” on the statements of operations. Deferred revenue was $182,000at May 31, 2009 and $1,204,000 at May 31, 2008. Note 11.Capital Leases The Company leases vehicles under capital leasing agreements which expire at various dates through June, fiscal year 2014.Future minimum lease payments are as follows: Year ending May 31, $ Total minimum lease payments Amounts representing interest Present value of net minimum lease payments Current maturities $ 15 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 12.Income Taxes Deferred income taxes at May 31 consist of the following: Current Deferred income tax asset: Accrued vacation $ $ Supplemental employee retirement plan Inventory reserves Current year state tax expense Accrued bonus Accrued legal fees and litigation costs 0 Total current deferred income tax asset Deferred income tax liability: Prepaid expenses Deferred state taxes Total current deferred income tax liability Net current deferred income tax asset Non-current Deferred income tax liability: Fixed assets Total net non-current deferred tax liability Total net deferred income taxes $ $ Realization of deferred income tax assets is primarily dependent upon generating sufficient taxable income to absorb the tax benefit of the deferred income tax assets. Although realization is not assured, management believes it is more likely than not that the net deferred income tax assets will be realized prior to expiration.That assessment is based upon the Company's expectations for a continuation of profitable operations. The amount of the deferred income tax assets considered realizable, however, could be increased or reduced in the near term if estimates of future taxable income during the carryover periods are increased or reduced, or if certain changes in the ownership structure of the Company occur. 16 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 12.Income Taxes (continued) The provision for income taxes consists of the following: Current tax expense: Federal $ $ State $ $ Deferred tax expense (benefit) Federal $ $ State $ $ Total tax provision $ $ A reconciliation of actual tax (credit) to the amount computed by applying the federal statutory income tax rates to income before income taxes is as follows: Federal income tax computed at statutory rate $ $ Permanent differences State taxes, net of federal benefit Other state tax and minimum taxes 0 0 Tax Credits 0 0 $ $ Note 13.Commitments and Contingencies The Company leases its facilities, automobiles and certain equipment under operating lease agreements that expire at various dates through 2014. Rental expense under operating leases for the years ended May 31, 2009 and 2008 was approximately $677,000 and $656,000 respectively. Maximum annual rentals under all non-cancelable operating leases are as follows: $ $1,974,000 and $2,500,000 of the above lease commitment is for rent of the Company’s offices and production facility in Torrance as of May 31, 2009 and May 31, 2008, respectively. The lease agreement for the facility extends through August 31, 2012. Hi-Shear filed suit against United Space Alliance, LLC, a Delaware limited liability company (“Alliance”), and USBI Co., a Delaware corporation (“USBI”), in November 2000 in the Circuit Court of the Eighteenth Judicial Circuit, Brevard County, Florida.Hi-Shear sought to recover damages in excess of $1,500,000, excluding interest, costs, and attorneys’ fees, alleging Alliance and USBI breached contracts for Hi-Shear to manufacture and deliver certain hardware for use on the Space Shuttle.Hi-Shear also sought damages based on claims alleging that Alliance and USBI fraudulently induced 17 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 13.Commitments and Contingencies (continued) Hi-Shear to enter into certain contracts to manufacture and deliver certain hardware for use on the Space Shuttle.In addition, Hi-Shear sought damages for claims that defendants misappropriated Hi-Shear’s proprietary information and/or trade secrets in certain technical data and information.Hi-Shear also alleged a claim for a declaratory judgment. Alliance subsequently filed a counterclaim seeking damages of over $450,000, excluding interest, costs, and attorneys’ fees, alleging Hi-Shear breached its contracts to manufacture and deliver certain hardware for use on the Space Shuttle.Alliance also alleged a claim for conversion and an accounting relating to certain items of alleged government furnished equipment, and a claim for a declaratory judgment.As part of its defense in the litigation, Alliance claimed that it was coerced through duress to enter into a contract with Hi-Shear where Hi-Shear was the qualified successful lowest bidder. In addition, Alliance demanded that Hi-Shear ship uncertified flight hardware to it for use on the United States Space Shuttle, ahead of its normal certification schedule. USBI did not file a counterclaim against the Company. In July 2004, Hi-Shear filed a separate but related suit against Pacific Scientific Energetic Materials Company, a Delaware corporation, in the Circuit Court of the Eighteenth Judicial Circuit, Brevard County, Florida.Hi-Shear sought to recover damages, alleging that defendant misappropriated Hi-Shear’s proprietary information and/or trade secrets in certain technical data and information, conspired to misappropriate trade secrets, and interfered with Hi-Shear’s advantageous business relationships.After defendant filed, and the court ruled on, a motion to dismiss, and Hi-Shear filed an amended complaint against Pacific Scientific, the court entered an order staying all further proceedings in the case until the appeals from the suit between Hi-Shear and Alliance and USBI were resolved, and the court entered a subsequent order lifting the stay. Prior to the trial between Hi-Shear, Alliance, and USBI, the court made legal rulings that the Company did not have trade secrets in certain technical data and information, which the Company alleged had been misappropriated by Alliance and USBI.As a result, the court granted in part Alliance’s and USBI’s motions for summary judgment on that issue.Prior to trial, the court also made legal rulings that USBI did not fraudulently induce Hi-Shear to enter into a contract to manufacture and deliver certain flight hardware for use on the Space Shuttle. As a result, the court granted Alliance’s and USBI’s motions for summary judgment on that issue. Trial before a jury of Hi-Shear’s remaining claims against Alliance and USBI, and Alliance’s counterclaim against Hi-Shear, commenced on July 5, 2005 in Titusville, Florida.Shortly after the trial began, the court made additional legal rulings, which resulted in its granting the remainder of Alliance’s and USBI’s motions for summary judgment on the trade secrets issues.As a consequence of those rulings and based on other circumstances, Hi-Shear dismissed its remaining claims against USBI.As a result, USBI was no longer a participant in the trial. The jury trial continued through September 2, 2005.Some of Hi-Shear’s claims were disposed of by the court based on legal rulings made during the course of trial.Of the remaining claims that the jury was asked to decide, the jury rendered a verdict in favor of Hi-Shear on one of its breach of contract claims, and awarded the Company damages of $57,781, exclusive of interest, costs, and attorneys’ fees.The jury found in favor of Alliance on Hi-Shear’s remaining breach of contract claims and thus awarded Hi-Shear no damages on those claims.The jury also found in favor of Alliance on its counterclaim for breach of contracts but awarded it no damages.In addition, the jury determined that Hi-Shear converted certain government furnished equipment pursuant to Alliance’s conversion counterclaim. In August 2005, the court entered final judgment on Hi-Shear’s claims against USBI.After hearing and denying post-trial motions by both Hi-Shear and Alliance, in May 2006 the court entered final judgment on Hi-Shear’s and Alliance’s respective claims against each other. In September 2005, Hi-Shear appealed the final judgment entered on its claims against USBI to Florida’s Fifth District Court of Appeal.Alliance participated in that appeal as an appellee based on its having joined in the trade secrets and fraudulent inducement summary judgment motions at the trial level.In February 2007, after hearing oral argument, the court of appeal affirmed the trial court’s rulings and final judgment in favor of USBI.The appellate court denied motions by Hi-Shear and Alliance to recover attorneys’ fees incurred on appeal. 18 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 13.Commitments and Contingencies – (continued) In June 2006, Hi-Shear appealed the final judgment entered on its claims against Alliance, and Alliance’s counterclaims against Hi-Shear, to Florida’s Fifth District Court of Appeal, challenging the legal basis of the lower court’s final judgment including the amounts of the recovery of Hi-Shear’s damages on contracts for manufactured components and other claims at trial. The appeal encompassed issues evident throughout the court proceedings, including the legal basis of the trial court’s judgments and questionable adverse rulings by the court during the entire course of the trial.The Alliance filed a cross appeal.On November 14, 2008, the Florida Fifth District Court of Appeal issued its opinion, which affirmed the lower court's rulings, with one of the three appellate court judges dissenting.The Alliance’s cross appeal was denied, and the court also denied motions by Hi-Shear and Alliance to recover attorneys’ fees incurred on appeal. On December 19, 2008, Hi-Shear filed a motion regarding this appeal with the Florida Fifth District Court of Appeal seeking a rehearing, rehearing en banc, and certification.In February 2009, Hi-Shear was notified that the December 19, 2008 motion was denied in full. In December 2006, the trial court entered an order denying Hi-Shear’s motion for entitlement to recover its attorneys’ fees and costs from Alliance, even though Hi-Shear was the only party to have been awarded damages by the jury.In that same order, the court determined that instead, Alliance had prevailed on its claims for breach on three of four contracts and thus was entitled to recover from Hi-Shear its reasonable attorneys’ fees incurred relating to count I of its counterclaim against Hi-Shear for breach of contracts.Alliance claimed the amount of reasonable attorneys’ fees it should recover from Hi-Shear was approximately $2,900,000.USBI never filed a motion to recover its attorneys' fees from Hi-Shear.Hi-Shear opposed those claims, believing that the amount sought by Alliance was excessive.On March 13-14, 2008, the trial court held an evidentiary hearing on the amount of reasonable attorneys’ fees to be awarded to Alliance.At the hearing, Hi-Shear offered evidence and expert testimony to establish that Alliance’s request for attorneys’ fees was excessive.On July 28, 2008, the trial court sent a letter to Alliance’s attorneys asking them to prepare a form of order regarding attorneys' fees.Hi-Shear received a copy of the letter on July 31, 2008.The letter quantified some attorneys' fees to be awarded to Alliance but did not specify the final amount of attorneys’ fees to be awarded, and also indicated that an additional hearing would be required on specific issues.However, the letter also indicated that the trial court would make additional favorable rulings for Alliance on several issues, and it appeared that the trial court would award to Alliance certain additional portions of the attorneys’ fees it sought. Although Hi-Shear was unable to determine the precise amount of attorneys' fees that might ultimately have been awarded, it believed that it was appropriate under generally accepted accounting principles to accrue approximately $3,275,000 associated with the litigation for its year ended May 31, 2008. In addition, $76,000 had been accrued in each of the quarters ended November 30, 2008 and February 28, 2009 to reflect the current quarter's interest cost of the estimated fees and costs. In October 2008, over Hi-Shear's opposition, the trial court issued orders and judgments for litigation costs to be awarded to the Alliance and USBI in the total amount of approximately $580,000, which included amounts for pre-judgment interest. On December 1, 2008, Hi-Shear appealed the award of costs to Alliance to the Florida Fifth District Court of Appeal. In February 2009, a notice was served that set a hearing on June 9, 2009 regarding the final amount of attorneys' fees to be awarded to Alliance.Hi-Shear was prepared to challenge the final amount of fees sought by Alliance and subsequently filed a motion with the trial court seeking to strike the Alliance's pending motion for entry of a final attorney fee judgment, but Hi-Shear also believed that it was appropriate under generally accepted accounting principles to accrue an estimate of a potential fee award, previously-awarded costs, and pre-judgment interest on fees and costs based on the court's previous rulings. In April 2009, Hi-Shear filed a petition for a writ of certiorari seeking review by the United States Supreme Court of certain issues from the trial that had been affirmed by the Florida court of appeal. 19 HI-SHEAR TECHNOLOGY CORPORATION NOTES TO FINANCIAL STATEMENTS Note 13.Commitments and Contingencies – (continued) During May of 2009, settlement discussions ensued between the Company and United Space Alliance.As a result, the June 9, 2009 fee hearing was canceled, and on July 7, 2009, the Company and Alliance completed a Settlement Agreement to settle the Company’s pending litigation with Alliance.Pursuant to the Agreement, the Company shall pay Alliance the sum of $1,600,000 in four separate installments of $400,000.The first payment was made July 8, 2009 with the subsequent payments due on September 30, 2009, December 31, 2009 and March 31, 2010.The Company deemed satisfied its judgment against Alliance, and dismissed its pending actions against Alliance in the Florida court of appeal and the United States Supreme Court, and also dismissed its amended complaint against Pacific Scientific Energetic
